EXHIBIT 10.1 ASSET PURCHASE AGREEMENT BY AND AMONG AZZ incorporated PARENT, AZZ BLENKHORN & SAWLE LIMITED BUYER, BLENKHORN AND SAWLE LIMITED SELLER and CHRISCOT HOLDINGS LIMITED SOLE SHAREHOLDER Execution Date: June 26, 2008 TABLE OF CONTENTS 1. Purchase and Sale 1 1.1 Purchased Assets 1 1.2 Assumption of Specified Liabilities 4 1.3 Non-Assumption of Certain Liabilities 5 1.4 Employee Liability 8 1.5 No Expansion of Third-Party Rights 9 2. Closing Consideration; Adjustment; Allocation of Consideration 9 2.1 Closing Consideration 9 2.2 Adjustment 11 2.3 The Closing 12 3. Representations and Warranties of Seller and the Sole Shareholder 13 3.1 Existence; Good Standing; Corporate Authority; Compliance With Law 13 3.2 Authorization, Validity and Effect of Agreements 13 3.3 Ownership of Stock of Seller 14 3.4 Financial Statements 14 3.5 Absence of Certain Changes or Events 15 3.6 Taxes 16 3.7 Personal Property 17 3.8 Accounts Receivable 17 3.9 Inventory 17 3.10 Business Property Rights 17 3.11 Leased Real Property 18 3.12 Title of Property; Encumbrances; Sufficiency of Purchased Assets 18 3.13 Licenses and Permits 18 3.14 Compliance with Law 19 3.15 Litigation 19 3.16 Contracts 19 3.17 Labor Matters 20 3.18 Employee Plans 22 3.19 Insurance 23 3.20 Environmental Matters 23 3.21 Customers and Suppliers 23 3.22 No Brokers 24 3.23 No Other Agreements to Sell the Purchased Assets 24 3.24 Accuracy of Information 24 3.25 Knowledge 24 3.26 Books and Records; Internal Controls 24 3.27 Residence of Seller 25 3.28 Privacy 25 3.29 Foreign Corrupt Practices Act 25 4. Representations and Warranties of Buyer and Parent 25 4.1 Existence; Good Standing; Corporate Authority; Compliance With Law 25 4.2 Authorization, Validity and Effect of Agreements 25 5. Survival of Provisions/Indemnification 26 5.1 Survival of Provisions 26 5.2 Indemnification by Seller and the Sole Shareholder 26 5.3 Indemnification by Buyer and Parent 27 5.4 Conditions of Indemnification 28 5.5 Limitations on Indemnification 29 6. Other Covenants and Agreements 30 6.1 Restrictive Covenants 30 6.1.1Customer Restriction 30 6.1.2No-Raid 30 6.1.3Non-Competition 31 6.1.4Reformation 31 6.1.5Injunctive Relief 31 6.2 Public Announcements 32 6.3 Execution of Additional Documents 32 6.4 Costs and Expenses 32 6.5 Transfer Taxes 32 6.6 Cooperation of Tax matters; Business Records 33 6.7 Allocation of Total Purchase Price 33 6.8 Offer of Employment 34 6.9 Guaranty of Receivables 34 6.10 Real Estate Covenants and Conditions 34 6.11 Additional Tax Covenants 35 6.12 Bulk Sales Act Compliance 35 7. Closing Deliveries 35 7.1 Seller's and Sole Shareholder's Closing Deliveries 35 7.2 Buyer's Closing Deliveries 36 8. Miscellaneous 36 8.1 Notices 36 8.2 Binding Effect; Benefits 38 8.3 Entire Agreement 39 8.4 Governing Law 39 8.5 Counterparts 39 8.6 Headings 39 8.7 Waivers 39 8.8 Merger of Documents 40 8.9 Incorporation of Exhibits and Schedules 40 8.10 Severability 40 8.11 Assignability 40 8.12 Drafting 41 8.13 References 41 8.14 Calendar Days, Weeks and Months 41 8.15 Gender; Plural and Singular 41 8.16 Cumulative Rights 41 8.17 No Implied Covenants 41 8.18 Attorney's Fees 41 8.19 Indirect Action 41 8.20 Currency 41 Exhibit A Form of Bill of Sale, Assignment and Assumption B Form of Escrow Agreement C Financial Statements D Form of Receivables Guaranty E Form of Employment Agreement F Form of Transition Services Agreement G Estimated Net Purchased Assets Value Schedule 1.1.1 Certain Purchased Assets 1.1.2 Excluded Assets 1.2A Certain Assumed Liabilities 1.2B Assumed Contracts 3.2 Seller's and Sole Shareholder's Third party Consents Required 3.3 Ownership of Capital Stock of Seller 3.4.2 Exceptions of GAAP 3.6 Tax Matters 3.7 Condition of Purchased Assets 3.10 Business Property Rights 3.11 Description of Lease Terms 3.12 Encumbrances 3.13 Licenses and Permits 3.15 Pending or Threatened Litigation or Claims 3.16 Contracts 3.17 Employment and labor Agreements; Employees of Seller and Annual Compensation Rates 3.18 Employee Plans 3.19 Insurance 3.26 Internal Controls 6.5 Transfer Taxes 6.7(a) Canadian Purchase Price Allocation 6.7(b) United States Purchase Price Allocation 6.8 Form of Employment Offer ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is executed and delivered on June 26, 2008 (the “Execution Date”), made to be effective as of June 30, 2008 (the “Effective Date”), by and among AZZ Blenkhorn & Sawle Limited,a corporation existing under the laws of the New Brunswick (“Buyer”), AZZ incorporated, a Texas corporation (“Parent”), Blenkhorn and Sawle Limited, a corporation existing under the laws of the Province of Ontario (“Seller”), and Chriscot Holdings Limited, a corporation existing under the laws of the Province of Ontario and sole shareholder of Seller (the “Sole Shareholder”). WHEREAS, the Sole Shareholder is the record and beneficial owner of all of the issued and outstanding capital stock of Seller; and WHEREAS, Seller is engaged in the switchgear and controls, modular buildings and motor rewind business (the “Business”) and desires to sell to Buyer, and Buyer desires to acquire from Seller, all of the Purchased Assets (as such term is hereinafter defined) in accordance with the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Purchase and Sale. 1.1Purchased Assets. 1.1.1On the terms and subject to the conditions contained in this Agreement, at the Closing (as such term is hereinafter defined), Seller shall sell, assign, grant, convey, transfer and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of the assets and properties of Seller of every kind, nature and description as are existing as of the Closing Date (as hereinafter defined)(wherever located) free of any Encumbrance (as hereafter defined), except the Excluded Assets (as such term is hereinafter defined).The assets and properties to be sold, granted, conveyed, transferred, assigned and delivered by Seller to Buyer hereunder are hereinafter referred to collectively as the “Purchased Assets”.Without limiting the generality of the foregoing, the Purchased Assets shall include, without limitation, the following assets and properties of Seller, (except any of the following which are Excluded Assets): (i)all accounts, notes, vendor rebates, agency commissions, credit card and other receivables (including, without limitation, amounts due from Seller’s customers whether recorded as accounts, notes, vendor rebate, agency commission, credit card or other receivables or reductions in accounts payable) and related deposits, security or collateral therefor (including, without limitation, recoverable customer deposits of Seller) reflected on the Audited Financial Statements (as hereinafter defined) (collectively, the “Purchased Receivables”); EX10.1 AZZ_ BS Asset Purchase Agreement (Form 8-K Version) (3).DOC (ii)all machinery, inventories, inventories of parts, computers, furniture, furnishings, fixtures, office supplies and equipment, automobiles, trucks, vehicles, returnable containers, tools and parts, raw materials and work in process; (iii)all drawings, blueprints, specifications, designs and data of Seller; (iv)all technology, know-how, designs, devices, processes, methods, inventions, drawings, schematics, specifications, standards, trade secrets and other proprietary information, and all patents and applications therefor; (v)all right, title and interest of Seller in and to the names “Blenkhorn and Sawle Limited”, “Blenkhorn & Sawle” and all other derivations thereof and all trademarks and trade names, trademark and trade name registrations, service marks and service mark registrations, copyrights and copyright registrations relating specifically to such names, the applications therefor and the licenses thereto, together with the goodwill and the business appurtenant thereto; (vi)all catalogues, brochures, sales literature, promotional material, samples and other selling material of Seller; (vii)all books and records and all files, documents, papers, agreements, books of account and other records pertaining to the Purchased Assets or to Seller’s Business (other than those required by law to be retained by Seller, copies of which will be made available to Buyer); (viii)all right, title and interest of Seller under all contracts, agreements, licenses, leases, sales orders, permits, purchase orders and other commitments (whether oral or written) by which any of the Purchased Assets are bound or affected, or to which Seller is a party or by which it is bound (the “Contracts”), including any employment contract to which any Transferred Employee (as hereinafter defined) is a party (the “Employment Contracts”), and that Buyer has requested be assigned to it pursuant to Section 1.2 hereof; (ix)The leasehold interest of Seller in and to property known principally as 100 and 124
